Citation Nr: 0516962	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from September 1955 until May 
1959.  His DD Form 214 indicates a Military Occupational 
Specialty (MOS) of rifleman.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The competent evidence does not reveal that the veteran's 
currently diagnosed hearing loss is causally related to 
active service.

2.  The competent evidence does not reveal that the veteran's 
currently diagnosed tinnitus is causally related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in April 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  In the present case, the appellant 
received appropriate notice prior to the initial unfavorable 
rating decision issued in July 2003.  As such, the timing 
requirements of Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and sensorineural hearing loss (as an organic disease of 
the nervous system) becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).



I.  Service connection- bilateral hearing loss

Factual background

The service medical records show that audiometric examination 
conducted in conjunction with examination for enlistment in 
service, in August 1955, revealed right ear whispered voice 
readings of 15/15.  Left ear whispered voice was also 15/15.  
The veteran denied any ear trouble in a report of medical 
history completed at that time.

During service, there is no indication of any complaints or 
treatment relating to bilateral hearing loss.

Upon separation examination in May 1959, right ear whispered 
voice readings were again 15/15.  Left ear whispered voice 
was also 15/15.  Additionally, spoken voice results of 15/15 
were indicated bilaterally.  The veteran continued to deny 
any ear problems in a contemporaneous report of medical 
history.

The post-service medical records are absent any complaints or 
findings relating to hearing loss until March 2001.  At that 
time, a VA outpatient treatment record revealed a diagnosis 
of bilateral high frequency sensorineural hearing loss above 
2 khz.  His speech discrimination was good and tympanograms 
were within normal limits.  

In June 2003, the veteran was examined by VA.  The veteran 
reported a history of bilateral hearing loss with an onset 
during military service in the 1950s.  He indicated that he 
was exposed to excessive noise working in the infantry line 
company during training exercises.  He reported he had been 
exposed to machine guns, naval gunfire and mortars, without 
use of ear protection.  He additionally indicated that, in 
1956, he accidentally triggered a trip wire that set off an 
explosion next to his right ear.  At the time, he experienced 
hearing loss in the right ear for one day, which then 
resolved.  Following service, the veteran worked in a machine 
shop for 25 years, wearing ear protection.  

Objectively, the June 2003 audiological evaluation revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
40
75
LEFT
20
15
15
65
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.  The 
assessment was normal to severe high frequency sensorineural 
hearing loss in the right ear and a normal to moderately 
severe high frequency sensorineural hearing loss in the left 
ear.  After reviewing the service medical records, which 
showed normal hearing both at induction and discharge, the VA 
examiner opined that it was not at least as likely as not 
that the veteran's bilateral hearing loss was causally 
related to service.  

Analysis

The veteran is claiming entitlement to service connection for 
bilateral hearing loss. 
At the outset, the Board has considered whether presumptive 
service connection for his sensorineural hearing loss is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
organic diseases of the nervous system, including 
sensorineural hearing loss, are regarded as chronic diseases.  
However, in order for the presumption to operate, such 
disease must become manifest or aggravated to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (as amended by 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the evidence of 
record fails to establish any clinical manifestations of 
hearing loss within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record establishes a 
current disability.  Indeed, the June 2003 VA examination 
revealed audiologic findings meeting the criteria for hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385 
(2004).  Thus, the first element of a service connection 
claim has been satisfied here.  However, as will be discussed 
below, the evidence of record fails to establish the 
remaining elements of a service connection claim.

A review of the service medical records shows no complaints 
or treatment for hearing loss.  However, as correctly noted 
by the veteran's accredited representative in an April 2004 
communication, in evaluating the veteran's service connection 
claim, due consideration should be given to the places, 
types, and circumstances of the veteran's service.  See 
38 U.S.C.A. § 1154(a) (West 2002).  Here, the veteran 
described his military duty to involve exposure to machine 
guns, naval gunfire and mortars, without use of ear 
protection.  As exposure to such acoustic trauma is 
consistent with the veteran's MOS as a rifleman, it is 
conceded here.  

While it is found that the veteran was exposed to excessive 
noise in service, it does not necessarily follow that such 
exposure is the cause of his currently diagnosed bilateral 
hearing loss.  In fact, the VA examiner in June 2003 
explicitly opined that it was not at least as likely as not 
that the veteran's current hearing loss is causally related 
to service.  Such opinion was offered following a review of 
the claims file.  Moreover, such opinion was accompanied by a 
clear rationale.  Specifically, the VA examiner based his 
conclusion on the absence of any findings of hearing loss in 
service.  Furthermore, the June 2003 opinion is consistent 
with the record as a whole, which shows no complaints or 
treatment for bilateral hearing loss, or any other ear 
disability during service or for decades following discharge.  

For the reasons articulated above, the Board finds the June 
2003 opinion to be highly probative.  Moreover, the only 
conflicting opinion of record is that set forth by the 
veteran himself.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In a statement dated in April 2004, the veteran's accredited 
representative argued that the VA examiner's June 2003 
opinion was invalid, as it only considered the service 
medical record, without regard for the veteran's statements 
as to in-service exposure.  It was further noted that the 
whispered voice method of testing hearing acuity during the 
veteran's service was inherently inaccurate.  

In response to the contentions raised in the April 2004 
communication, the Board finds no flaws in the June 2003 VA 
opinion.  Again, it is consistent with the record as a whole, 
which shows no complaints or treatment for bilateral hearing 
loss, or any other ear disability during service or for 
decades following discharge.  Moreover, while the examiner 
referenced only the entrance and separation examination, the 
report twice indicates that the entire claims file was 
reviewed. 

Regarding the accuracy of the whispered voice test, the Board 
notes that a denial here is only in part due to the findings 
of that test.  Indeed, the absence of any treatment for 
hearing loss during service and the absence of any complaints 
or findings for decades following service also preclude a 
grant of the benefit sought on appeal.  

In conclusion, the evidence of record fails to show in-
service hearing loss and contains no competent etiological 
opinion linking the veteran's currently diagnosed hearing 
loss to active duty.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



II.  Service connection- tinnitus

Factual background

The service medical records are absent any complaints or 
findings of tinnitus.  The veteran's enlistment examination 
in August 1955 and his separation examination in May 1959 
revealed normal findings.  The veteran denied any ear trouble 
in reports of medical history completed on those occasions.

Following service, the veteran was examined by VA in June 
2003.  The veteran complained of constant bilateral tinnitus, 
worse on the right.  He stated that its onset was an 
explosion during a military training exercise in 1956.  He 
indicated that he was exposed to excessive noise working in 
the infantry line company during training exercises.  He was 
exposed to machine guns, naval gunfire and mortars, without 
use of ear protection.  Following service, the veteran worked 
in a machine shop for 25 years, wearing ear protection.  

The veteran described his tinnitus as sounding like a 
dentist's drill.  It fluctuated in volume and interfered with 
high pitch noises and communication.  

After objective audiologic evaluation, the VA examiner opined 
that it was not at least as likely as not that the veteran's 
tinnitus was related to service.  In so finding, the examiner 
observed that there was no evidence of treatment for tinnitus 
in service.

Analysis

At the outset, the Board has considered whether presumptive 
service connection for tinnitus (as an organic disease of the 
nervous system) is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), organic diseases of the nervous system, 
such as tinnitus, are regarded as chronic diseases.  However, 
in order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (as amended by 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002)).  As the evidence of record 
fails to establish any clinical manifestations of tinnitus 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record establishes a 
current disability of tinnitus.  Thus, the first element of a 
service connection claim has been satisfied here.  However, 
as will be discussed below, the evidence of record fails to 
establish the remaining elements of a service connection 
claim.

A review of the service medical records shows no complaints 
or treatment for tinnitus.  However, as correctly noted by 
the veteran's accredited representative in an April 2004 
communication, in evaluating the veteran's service connection 
claim, due consideration should be given to the places, 
types, and circumstances of the veteran's service.  See 
38 U.S.C.A. § 1154(a).  Here, the veteran described his 
military duty to involve exposure to machine guns, naval 
gunfire and mortars, without use of ear protection.  As such 
exposure is consistent with the veteran's MOS as a rifleman, 
it is conceded here.  

While it is found that the veteran was exposed to excessive 
noise in service, it does not necessarily follow that such 
exposure is the cause of his currently diagnosed tinnitus.  
In fact, the VA examiner in June 2003 explicitly opined that 
it was not at least as likely as not that the veteran's 
current tinnitus is causally related to service.  Such 
opinion was offered following a review of the claims file.  
Moreover, such opinion was accompanied by a clear rationale.  
Specifically, the VA examiner based his conclusion on the 
absence of any findings of tinnitus in service.  Furthermore, 
the June 2003 opinion is consistent with the record as a 
whole, which shows no complaints or treatment for tinnitus, 
or any other ear disability, during service or for decades 
following discharge.  

For the reasons articulated above, the Board finds the June 
2003 opinion to be highly probative.  Moreover, the only 
conflicting opinion of record is that set forth by the 
veteran himself.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In a statement dated in April 2004, the veteran's accredited 
representative argued that the VA examiner's June 2003 
opinion was invalid, as it only considered the service 
medical record, without regard for the veteran's statements 
as to in-service exposure.  

In response to the contentions raised in the April 2004 
communication, the Board finds no flaws in the June 2003 VA 
opinion.  Again, it is consistent with the record as a whole, 
which shows no complaints or treatment for any ear disability 
during service or for decades following discharge.  

In conclusion, the evidence of record fails to show in-
service tinnitus and contains no competent etiological 
opinion linking the veteran's current tinnitus to active 
duty.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


